                                          Case 3:20-cv-03131-JSC Document 124 Filed 07/23/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     IN RE CALIFORNIA GASOLINE SPOT                     Case No. 20-cv-03131-JSC

                                   8     MARKET ANTITRUST LITIGATION
                                                                                            ORDER RE: MAGISTRATE JUDGE
                                   9                                                        JURISDICTION AND HEARING ON
                                                                                            APPLICATIONS FOR APPOINTMENT
                                  10                                                        OF INTERIM CLASS COUNSEL AND
                                                                                            CASE MANAGEMENT CONFERENCE
                                  11

                                  12
Northern District of California




                                              A review of our records indicates that the Consent or Declination to Magistrate Judge
 United States District Court




                                  13
                                       Jurisdiction Form has not been filed by all parties in these consolidated actions. Plaintiffs
                                  14
                                       Accurate Testing & Inspection, LLC; Eric Gennaro; Rama Kolesnikow; Jose Enriquez; Carpe
                                  15
                                       Carma, LLC; Poe Valley LLC; Donald Harris; Craig Kelly; Pioneer Fire, Inc.; Asante Cleveland;
                                  16
                                       and Saksee Isanpayu are requested to complete the attached form documenting either consent or
                                  17
                                       request for reassignment and e-file it with the Court by July 31, 2020. Please note that any party
                                  18
                                       is free to withhold consent to proceed before a magistrate judge without adverse substantive
                                  19
                                       consequences.
                                  20
                                              In light of the above, the hearing on the appointment of interim class counsel is continued
                                  21
                                       to August 7, 2020 at 9:00 a.m. and the Initial Case Management Conference is continued to the
                                  22
                                       same date and time. Each counsel shall have five minutes to argue in support of their application
                                  23
                                       for appointment as interim class counsel.
                                  24
                                              IT IS SO ORDERED.
                                  25
                                       Dated: July 23, 2020
                                  26

                                  27                                                                 JACQUELINE SCOTT CORLEY
                                                                                                     United States Magistrate Judge
                                  28
